DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 3, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the examiner was unable to find an copies of documents related to the “Citation to Other Patent Applications” on page 3 (listing applications 15/621927 and 16/380874).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “electronic type 1 tokens and electronic type 2 tokens” (lines 8-9), “electronic type 1 and type 2 tokens” (line 14), “the type 1 and type 2 tokens” (lines 15-16), “further type 1 and type 2 tokens” (line 22), “the type 1 and type 2 tokens” (line 27), “linked type 1 tokens” (line 29), “a type 1 token” (line 36).  Firstly, consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  Applicant inconsistently refers to tokens with “electronic” and sometimes without.  The claim limitations should not change throughout the claims from one form to another.  Next, applicant refers to the type 1 tokens separately from the type 2 tokens, but then also groups them together (e.g., “the type 1 and type 2 tokens”).  If the tokens are introduced separately, they should be identified separately throughout the claims rather than grouping them together.  Next, the claim recite “further type 1 and type 2 tokens”.  These new tokens do not appear to be “electronic” and they are grouped together (i.e., “further type 1 and type 2 tokens” rather than “further type 1 tokens and further type 2 tokens”).  Finally, the claim recites “linked type 1 tokens” and subsequently “human players who linked a type 1 token”.  Is the “type 1 token” that was linked by a human player also :a linked type 1 token”?  If so, the claim should be amended to ensure consistency throughout.  Independent claims 15 and 19 recite similar language and are similarly rejected.  Dependent claims 2-14 and 16-18 inherit these deficiencies by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “electronic type 1 tokens and electronic type 2 tokens” (lines 8-9).  There is no language within the claims that defines a type 1 token and a type 2 token.  It is unclear what the metes and bounds are of the tokens.  Independent claims 15 and 19 recite similar language and are similarly rejected.  Dependent claims 2-14 and 16-18 inherit these deficiencies by nature of their dependencies.  Appropriate correction is required.
Claim 14 recites “an algorithm” (line 2).  There is no language within the claim that defines the algorithm.  It is unclear what the metes and bounds are of the algorithm.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1:  The first step of the two-part test is the determination whether the claim is directed to a process, machine, manufacture, or composition of matter.  Claims 1-18 are directed to a method (i.e., a process).  Claims 19-20 are directed to an apparatus (i.e., a machine).  The claims thus falls within a statutory category of invention
Step 2a, prong 1:  Under prong 1 of step 2A, the examiner is directed to determine whether the claim recites a judicial exception.  The claims are compared to groupings of subject matter that have been found by courts as abstract ideas.  These groupings include 
(a) Mathematical Functions or Equations —mathematical relationships, mathematical formulas or equations, mathematical calculations; 
(b) Certain Methods of Organizing Human Activity —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c) Mental Processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 is representative of the invention and recites:
A method of administering an interactive game between a host computer and a plurality of peripheral user interface devices comprising the steps: 
b) providing on each user interface device a number of electronic type 1 tokens and electronic type 2 tokens (falls under the subgroup “Managing Personal Behavior or Relationships or Interactions Between People” under “Certain Methods of Organizing Human Activity”); 
c) opening the entry period where players are able to join the game during the entry period through the user interface devices and wherein a fee is collected from said players (falls under the subgroup “Fundamental Economic Practices or Principles”, the subgroup “Commercial or Legal Interactions“, and under the subgroup “Managing Personal Behavior or Relationships or Interactions Between People” under “Certain Methods of Organizing Human Activity”); 
d) generating a number of automated host players, wherein each automated host player is provided with a number of electronic type 1 and type 2 tokens (falls under the subgroup “Managing Personal Behavior or Relationships or Interactions Between People” under “Certain Methods of Organizing Human Activity”); 
e) opening the selection period, wherein during the selection period the type 1 and type 2 tokens associated with each user interface device and automated host player, independently from one another, are able to be linked with one or more of the selectable ranked items (falls under the subgroup “Managing Personal Behavior or Relationships or Interactions Between People” under “Certain Methods of Organizing Human Activity”); 
f) closing the entry period wherein after the entry period is closed, no further players are able to join the game (falls under the subgroup “Managing Personal Behavior or Relationships or Interactions Between People” under “Certain Methods of Organizing Human Activity”); 
g) closing the selection period wherein after the selection period is closed, no further type 1 and type 2 tokens are able to be linked to one or more of the selectable ranked items through the user interface devices, and wherein the closing of the selection period occurs after the closing of the entry period (falls under the subgroup “Managing Personal Behavior or Relationships or Interactions Between People” under “Certain Methods of Organizing Human Activity”); 
i) identifying the smallest or lowest ranked item of the selectable ranked items having the least nonzero number of linked type 1 tokens from the transmitted data from the user interface devices and from the automated host players and no linked type 2 tokens from the transmitted data from the user interface devices and from the automated host players, and designating the identified smallest or lowest ranked item as the winning item (falls under (1) the subgroup “Managing Personal Behavior or Relationships or Interactions Between People” under “Certain Methods of Organizing Human Activity” and (2) “Mental Processes”); 
j) determining one or more winning players for the game, wherein the one or more winning players are automated host players or human players who linked a type 1 token to the winning item through the user interface devices, and wherein some or all of the winning players may be automated host players (falls under (1) the subgroup “Managing Personal Behavior or Relationships or Interactions Between People” under “Certain Methods of Organizing Human Activity” and (2) “Mental Processes”); 
The present invention is “directed towards systems and methods of administering a game” (Specification [0002]).  The method recites the rules of a game.  These steps fall within the sub-category of “Managing Personal Behavior or Relationships or Interactions Between People” under “Certain Methods of Organizing Human Activity”.  Furthermore, step c) recites the collection of a fee, which fall within the sub-categories of “Fundamental Economic Practices or Principles” and the subgroup “Commercial or Legal Interactions”, both under “Certain Methods of Organizing Human Activity”.  The claim also recites “identifying” and “determining” which fall within “Mental Processes”.
Furthermore, claims 2-3, 6, and 19 also recite formulas that fall within the category of “Mathematical Functions or Equations”.  
Accordingly, the claims recite an abstract idea.  
Step 2a, prong 2:  Under prong 2 of Step 2A, the examiner considers whether additional elements integrate the abstract idea into a practical application.  To do so, the examiner looks to the following exemplary considerations, looking at the elements individually and in combination:  
• an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
• an additional element effects a transformation or reduction of a particular article to a different state or thing; and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The additional elements recited in the present claims are:  
a host computer, a plurality of peripheral user interface devices, one or more computer processors, a network (these additional elements are recited at a high level of generality and are merely being used as tools to perform the rules of the game);
a) transmitting from the host computer to the plurality of peripheral user interface devices:  an opening time of an entry period, a closing time of the entry period, an opening time of a selection period, a closing time of the selection period, a minimum winning prize amount, and a discrete ordered selection set, wherein the discrete ordered selection set comprises a plurality of selectable ranked items ("transmitting" information is merely insignificant extra-solution activity); 
h) transmitting data from each user interface device to the host computer when the selection period is closed, wherein the transmitted data comprises which selectable ranked items are linked to the type 1 and type 2 tokens from each user interface device ("transmitting data" is merely insignificant extra-solution activity); 
k) broadcasting results of the game to the plurality of peripheral user interface devices and displaying a summary of the results on the plurality of peripheral user interface devices ("broadcasting" information is merely insignificant extra-solution activity).  
The combination of these additional elements is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception and generally linking the judicial exception to a particular technological environment or field of use.  Accordingly, individually and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
Step 2b:  Under step 2B, the examiner evaluates whether the additional elements:
• add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recite
a host computer and one or more computer processors (Cole et al., US 2011/0275443 A1, the gaming machine 100 may be configured to obtain game code or game outcome information from a remote server; the gaming machine 100 may also communicate with a remote accounting server and/or player tracking server, as is well known in the art [0037]), 
peripheral user interface devices (Cole et al., US 2011/0275443 A1, the gaming machine 100 may be configured to obtain game code or game outcome information from a remote server; the gaming machine 100 may also communicate with a remote accounting server and/or player tracking server, as is well known in the art [0037]), 
a network (Vancura, US 2006/0009278 A1, the processor 800 is interconnected to a conventional memory that includes a database 820 over lines 822 and to a conventional output 830 such as a modem or other suitable communication device over lines 832; the output 830 in turn is connected to a communication network 890 over lines 834; it is to be expressly understood that the system 801 of FIG. 8 is one of many conventional systems that can be utilized [0094]).  
Evidence of well-understood, routine and conventional activity per MPEP 2106.05(d)(II) court decisions:
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
As such, the additional elements recite only elements that are well-understood, routine, and conventional in the field.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  As a result, the claims are not directed to patent eligible subject matter.  

Prior Art Rejections
There are no prior art rejections against the claims as currently recited.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715